 In the Matter of HUGHESTOOLCOMPANY D/B/AHUGHESAIxcRAlrrCOMPANYandWOOD & PLASTIC AIRCRAFT WORKERS,LocAL 15533 AF-FILIATEI) WITH UNITED BROTHERHOOD OF CARPENTERS & JOINERS OFAMERICACase No. R-5600.-Decided July 10, 1943Messrs. Abner WarsawandIrvin Stalmmaster,of Los Angeles, Calif.,for the Company.Mr. John Murray,of Santa Monica, Calif., andMr. Nick Cordil,ofLos Angeles, Calif., for the Carpenters.Mr. Carl Huhnulorff,of Washington, D. C., for the I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE.Upon petition and amended petitions duly filed by Wood & PlasticAircraftWorkers, Local 1553, affiliated with United Brotherhood ofCarpenters & Joiners of America, herein called the Carpenters, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Hughes Tool Company d/b/a HughesAircraft Company, Los Angeles, California, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Maurice J. Nicoson, Trial Exam-iner.Said hearing was held at Los Angeles, California, on June 25,1943.The Company and the Carpenters appeared at and participatedin the hearing,' and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.'A notice of hearing was sent to International Association of Machinists, herein calledthe I. A. M., at the wrong address, and consequently it did not appear at the hearing. Sub-sequently the I. A. M. moved to intervene.The motion is hereby granted.51 N. L. R. B., No. 46.2030 204DECISIONS OF NATIONAL LABOR REILATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHughes Tool Company d/b/a Hughes Aircraft Company is a Dela-ware corporation with its principal office at Houston, Texas.We arehere concerned with its plant at Los Angeles, California, where it isengaged in the manufacture of aircraft, aircraft assemblies, ammu-nition feed chutes, and gun adapters.During 1942 the Company pur-chased raw materials for use at its Los Angeles plant valued in excessof $100,000, 50 percent of which was shipped to it from points outsidethe State of California.During the same period the Company manu-factured products at its Los Angeles plant valued in excess of $100,000,all of which was shipped to aircraft manufacturers within the Stateof California.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED'Wood & Plastic AircraftWorkers, Local 1553, affiliated with UnitedBrotherhood of Carpenters & Joiners of America, is a labor organi-zation affiliated with the American Federation of Labor, admitting tomembership employees of the Company.International Association of Machinists is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Cpmpany refuses to recognize the Carpenters as the exclusivecollective bargaining representative of its employees until such timeas it has been certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Carpenters represents a substantialnumber of employees in the unit hereinafter found to be, appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the Com-pany and the Carpenters, with which the I. A. M. agreed in its motion2The Regional Director reported that the Carpenters presented 191 membership applica-tion cards bearing apparently genuine signatures of persons whose navies appear on theCompany's pay roll of April 22, 1943.He further reported that the I. A. M. submitted 40authorization cards bearing apparently genuine signatures of persons whose names appear onthe said pay roll.There are approximately 610 employees in the appropriate unit. HUGHES TOOL COMPANY205,to intervene,' that all production and maintenance 'employees at theSt.Andrews Place plant of the Company, including leadmen andtruck drivers, but excluding all clerical, engineering, plant protection,administrative, executive, professional, office, and technical employees,welders, supervisors above the rank of leadmen, or any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively rcommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who' were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hughes ToolCompany d/b/a Hughes Aircraft Company, Los Angeles, California,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-firstRegion; acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employ-ees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or been3The I. A. M., however, stated that it was agieeung to the exclusion of welders only inorder to expedite the proceeding 206DECISIONS OF NAPrrONAiL LABOR RELATIONS BOARDdischarged for cause, to determine whether they desire to be repre-sented by Wood & Plastic Aircraft Workers, Local 1553, affiliatedwith United Brotherhood of Carpenters & Joiners of America, affil-iated with the American Federation of Labor, or by InternationalAssociation of Machinists, for the purposes of collective bargaining,or by neither.